--------------------------------------------------------------------------------

Exhibit 10.22
 
Trinity Capital Corporation
 
2015 LONG-TERM INCENTIVE PLAN
 
Article 1
INTRODUCTION
 
Section 1.1             Purpose, Effective Date, and Term.  The purpose of this
Trinity Capital Corporation 2015 Long-Term Incentive Plan is to promote the
long-term financial success of Trinity Capital Corporation and its Subsidiaries
by providing a means to attract, retain, and reward individuals who can and do
contribute to such success, and to further align their interests with those of
the Shareholders.  The “Effective Date” of the Plan is January 22, 2015, the
date of the approval of the Plan by the Shareholders.  The Plan shall remain in
effect as long as any Awards are outstanding; provided, however, that no Awards
may be granted after the ten (10)-year anniversary of the Effective Date.
 
Section 1.2              Participation.  Each employee and director of, and
service provider to, the Company and each Subsidiary who is granted, and
currently holds, an Award in accordance with the provisions of the Plan shall be
a “Participant” in the Plan.  Award recipients shall be limited to employees and
directors of, and service providers (with respect to which issuances of
securities may be registered under Form S-8) to, the Company and its
Subsidiaries; provided, however, that an Award (other than an Award of an ISO)
may be granted to an individual prior to the date on which he or she first
performs services as an employee, director, or service provider, provided that
such Award shall not become vested prior to the date such individual commences
such services.
 
Section 1.3              Definitions.  Capitalized terms in the Plan shall be
defined as set forth in the Plan (including the definition provisions of Article
8).
 
Article 2
AWARDS
 
Section 2.1              General.  Any Award may be granted singularly, in
combination with another Award (or Awards), or in tandem whereby the exercise or
vesting of one (1) Award held by a Participant cancels another Award held by the
Participant.  Each Award shall be subject to the provisions of the Plan and such
additional provisions as the Committee may provide with respect to such Award
and as may be evidenced in the Award Agreement.  Subject to the provisions of
Section 3.4(b), an Award may be granted as an alternative to or replacement of
an existing Award or an award under any other plan of the Company or a
Subsidiary, or as the form of payment for grants or rights earned or due under
any other compensation plan or arrangement of the Company or a Subsidiary,
including the plan of any entity acquired by the Company or a Subsidiary.  The
types of Awards that may be granted include the following:
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
1

--------------------------------------------------------------------------------

(a)              Stock Options.  A stock option represents the right to purchase
Shares at an exercise price established by the Committee.  Any stock option may
be either an ISO or a nonqualified stock option that is not intended to be an
ISO.  No ISOs may be (i) granted after the ten (10)-year anniversary of the
Effective Date or (ii) granted to a non-employee.  To the extent the aggregate
Fair Market Value (determined at the time of grant) of Shares with respect to
which ISOs are exercisable for the first time by any Participant during any
calendar year under all plans of the Company and its Subsidiaries exceeds one
hundred thousand dollars ($100,000), the stock options or portions thereof that
exceed such limit shall be treated as nonqualified stock options.  Unless
otherwise specifically provided by the Award Agreement, any stock option granted
under the Plan shall be a nonqualified stock option.  All or a portion of any
ISO granted under the Plan that does not qualify as an ISO for any reason shall
be deemed to be a nonqualified stock option.  In addition, any ISO granted under
the Plan may be unilaterally modified by the Committee to disqualify such stock
option from ISO treatment such that it shall become a nonqualified stock option.
 
(b)              Stock Appreciation Rights.  A stock appreciation right (an
“SAR”) is a right to receive, in cash, Shares or a combination of both (as shall
be reflected in the respective Award Agreement), an amount equal to or based
upon the excess of (i) the Fair Market Value at the time of exercise of the SAR
over (ii) an exercise price established by the Committee.
 
(c)             Stock Awards.  A stock award is a grant of Shares or a right to
receive Shares (or their cash equivalent or a combination of both, as shall be
reflected in the respective Award Agreement, excluding Awards designated as
stock options, SARs, or cash incentive awards by the Committee) based on the
satisfaction of such conditions as may be established by the Committee.  Such
Awards may include bonus shares, performance shares, performance units,
restricted stock, restricted stock units, or any other equity-based Award as
determined by the Committee.
 
(d)             Cash Incentive Awards.  A cash incentive award is the grant of a
right to receive a payment of cash (or Stock having a value equivalent to the
cash otherwise payable, excluding Awards designated as stock options, SARs, or
stock awards by the Committee, all as shall be reflected in the respective Award
Agreement), determined on an individual basis or as an allocation of an
incentive pool that is contingent on the achievement of performance objectives
established by the Committee.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
2

--------------------------------------------------------------------------------

Section 2.2            Exercise of Stock Options and SARs.  A stock option or
SAR shall be exercisable in accordance with such provisions as may be
established by the Committee; provided, however, that a stock option or SAR
shall expire no later than ten (10) years after its grant date (five (5) years
in the case of an ISO with respect to a 10% Shareholder).  The exercise price of
each stock option and SAR shall be not less than one hundred percent (100%) of
the Fair Market Value on the grant date (or, if greater, the par value of a
Share); provided, however, that the exercise price of an ISO shall be not less
than one hundred ten percent (110%) of Fair Market Value on the grant date in
the case of a 10% Shareholder; and provided, further, that, to the extent
permitted under Code Section 409A, and subject to Section 3.4(b), the exercise
price may be higher or lower in the case of stock options and SARs granted in
replacement of existing awards held by an employee, director, or service
provider granted by an acquired entity.  The payment of the exercise price of a
stock option shall be by cash or, subject to limitations imposed by applicable
law, by any of the following means unless otherwise determined by the Committee
from time to time:  (a) by tendering, either actually or by attestation, Shares
acceptable to the Committee and valued at Fair Market Value as of the day of
exercise; (b) by irrevocably authorizing a third party, acceptable to the
Committee, to sell Shares acquired upon exercise of the stock option and to
remit to the Company no later than the third (3rd) business day following
exercise a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise; (c) by payment
through a net exercise such that, without the payment of any funds, the
Participant may exercise the option and receive the net number of Shares equal
in value to (i) the number of Shares as to which the option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
(on the date of exercise) less the exercise price, and the denominator of which
is such Fair Market Value (the number of net Shares to be received shall be
rounded down to the nearest whole number of Shares); (d) by personal, certified,
or cashiers’ check; (e) by other property deemed acceptable by the Committee; or
(f) by any combination thereof.
 
Section 2.3             Performance-Based Compensation.  Any Award that is
intended to be Performance-Based Compensation shall be conditioned on the
achievement of one (1) or more objective performance measures, to the extent
required by Code Section 162(m), as may be determined by the Committee.  The
grant of any Award and the establishment of performance measures that are
intended to be Performance-Based Compensation shall occur during the period
required under Code Section 162(m).
 
(a)              Performance Measures.  The performance measures described in
this Section 2.3 may be based on any one (1) or more of the following: earnings
(e.g., earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; and earnings per share; each as may be defined
by the Committee); financial return ratios (e.g., return on investment; return
on invested capital; return on equity; and return on assets; each as may be
defined by the Committee); “Texas ratio”; expense ratio; efficiency ratio;
increase in revenue, operating, or net cash flows; cash flow return on
investment; total shareholder return; market share; net operating income,
operating income, or net income; debt load reduction; loan and lease losses;
expense management; economic value added; stock price; book value; overhead;
assets; asset quality level; assets per employee; charge offs; loan loss
reserves; loans; deposits; nonperforming assets; growth of loans, deposits, or
assets; interest sensitivity gap levels; regulatory compliance; improvement of
financial rating; achievement of balance sheet or income statement objectives;
improvements in capital structure; profitability; profit margins; budget
comparisons or strategic business objectives, consisting of one (1) or more
objectives based on meeting specific cost targets, business expansion goals, and
goals relating to acquisitions or divestitures.  Performance measures may be
based on the performance of the Company as a whole or of any one (1) or more
Subsidiaries, business units, or financial reporting segments of the Company or
a Subsidiary, or any combination thereof, and may be measured relative to a peer
group, an index, or a business plan.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
3

--------------------------------------------------------------------------------

(b)             Partial Achievement.  An Award may provide that partial
achievement of the performance measures may result in payment or vesting based
upon the degree of achievement.  In addition, partial achievement of performance
measures shall apply toward a Participant’s individual limitations as set forth
in Section 3.3.
 
(c)              Extraordinary Items.  In establishing any performance measures,
the Committee may provide for the exclusion of the effects of the following
items, to the extent identified in the audited financial statements of the
Company, including footnotes, or in the Management’s Discussion and Analysis
section of the Company’s annual report:  (i) extraordinary, unusual, or
nonrecurring items of gain or loss, including non-cash refinancing charges; (ii)
gains or losses on the disposition of a business; (iii) changes in tax or
accounting principles, regulations, or laws; (iv) mergers or acquisitions; and
(v) such other items permitted from time to time hereafter under the regulations
promulgated under Code Section 162(m).  To the extent not specifically excluded,
such effects shall be included in any applicable performance measure.
 
(d)              Adjustments.  Pursuant to this Section 2.3, in certain
circumstances the Committee may adjust performance measures; provided, however,
that no adjustment may be made with respect to an Award that is intended to be
Performance-Based Compensation, except to the extent the Committee exercises
such negative discretion as is permitted under Code Section 162(m).  If the
Committee determines that a change in the business, operations, corporate
structure, or capital structure of the Company or the manner in which the
Company or a Subsidiary conducts its business or other events or circumstances
render current performance measures to be unsuitable, the Committee may modify
such performance measures, in whole or in part, as the Committee deems
appropriate.  If a Participant is promoted, demoted, or transferred to a
different business unit during a performance period, the Committee may determine
that the selected performance measures or applicable performance period are no
longer appropriate, in which case, the Committee, in its sole discretion, may
(i) adjust, change, or eliminate the performance measures or change the
applicable performance period or (ii) cause to be made a cash payment to the
Participant in an amount determined by the Committee.
 
Section 2.4             Dividends and Dividend Equivalents.  Any Award may
provide the Participant with the right to receive dividend payments or dividend
equivalent payments with respect to Shares subject to the Award, which payments
may be made currently or credited to an account for the Participant, may be
settled in cash or Shares, and may be subject to terms or provisions similar to
the underlying Award.
 
Section 2.5              Forfeiture of Awards.  Unless specifically provided to
the contrary in an Award Agreement, upon notification of Termination of Service
for Cause, any outstanding Award held by a Participant, whether vested or
unvested, shall terminate immediately, such Award shall be forfeited, and the
Participant shall have no further rights thereunder.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
4

--------------------------------------------------------------------------------

Section 2.6              Deferred Compensation.  The Plan is, and all Awards
are, intended to be exempt from (or, in the alternative, to comply with) Code
Section 409A, and each shall be construed, interpreted, and administered
accordingly.  The Company does not guarantee that any benefits that may be
provided under the Plan will satisfy all applicable provisions of Code Section
409A.  If any Award would be considered “deferred compensation” under Code
Section 409A, the Committee reserves the absolute right (including the right to
delegate such right) to unilaterally amend the Plan or the applicable Award
Agreement, without the consent of the Participant, to avoid the application of,
or to maintain compliance with, Code Section 409A.  Any amendment by the
Committee of the Plan or an Award Agreement pursuant to this Section 2.6 shall
maintain, to the extent practicable, the original intent of the applicable
provision without violating Code Section 409A.  A Participant’s acceptance of
any Award shall be deemed to constitute the Participant’s acknowledgment of, and
consent to, the rights of the Committee under this Section 2.6, without further
consideration or action.  Any discretionary authority retained by the Committee
pursuant to the terms of the Plan or pursuant to an Award Agreement shall not be
applicable to an Award that is determined to constitute deferred compensation,
if such discretionary authority would contravene Code Section 409A.
 
Article 3
SHARES SUBJECT TO PLAN
 
Section 3.1              Available Shares.  The Shares with respect to which
Awards may be granted shall be Shares currently authorized but unissued,
currently held, or, to the extent permitted by applicable law, subsequently
acquired by the Company, including Shares purchased in the open market or in
private transactions.
 
Section 3.2              Share Limitations.
 
(a)              Share Reserve.  Subject to the following provisions of this
Section 3.2, the maximum number of Shares that may be delivered under the Plan
shall be Five Hundred Thousand (500,000) (all of which may be granted as ISOs
and all of which may be granted as full value awards).  The maximum number of
Shares available for delivery under the Plan (including the number that may be
granted as ISOs) and the number of Shares subject to outstanding Awards shall be
subject to adjustment as provided in Section 3.4.  As of the Effective Date, no
further awards shall be granted under the Prior Plan.
 
(b)              Reuse of Shares.
 
(i)             To the extent any Shares covered by an Award under the Plan or
the Prior Plan are not delivered to a Participant or beneficiary for any reason,
including because the Award is forfeited (including unvested stock awards),
canceled, or settled in cash, such Shares shall not be deemed to have been
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan and shall again become eligible for delivery under the
Plan.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
5

--------------------------------------------------------------------------------

(ii)            With respect to SARs that are settled in Shares, only Shares
actually delivered shall be counted for purposes of determining the maximum
number of Shares available for delivery under the Plan.
 
(iii)          If the exercise price of any stock option granted under the Plan
is satisfied by tendering Shares to the Company (whether by actual delivery or
by attestation and whether or not such surrendered Shares were acquired pursuant
to an award) or by the net exercise of the award, only the number of Shares
delivered net of the Shares tendered shall be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.
 
(iv)          If the withholding tax liabilities arising from an Award are
satisfied by the tendering of Shares to the Company (whether by actual delivery
or by attestation and whether or not such tendered Shares were acquired pursuant
to an award) or by the withholding of or reduction of Shares by the Company,
such Shares shall be deemed to have been delivered for purposes of determining
the maximum number of Shares available for delivery under the Plan.
 
Section 3.3               Limitations on Grants to Individuals.  The following
limitations shall apply with respect to Awards:
 
(a)              Stock Options and SARs.  The maximum number of Shares that may
be subject to stock options or SARs granted to any one (1) Participant during
any calendar year that are intended to be Performance-Based Compensation, and
then only to the extent that such limitation is required by Code Section 162(m),
shall be One Hundred Thousand (100,000).  For purposes of this Section 3.3(a),
if a stock option is granted in tandem with an SAR, such that the exercise of
the option or SAR with respect to a Share cancels the tandem SAR or option
right, respectively, with respect to such Share, the tandem option and SAR
rights with respect to each Share shall be counted as covering one (1) Share for
purposes of applying the limitations of this Section 3.3(a).
 
(b)              Stock Awards.  The maximum number of Shares that may be subject
to stock awards that are granted to any one (1) Participant during any calendar
year and are intended to be Performance-Based Compensation, and then only to the
extent that such limitation is required by Code Section 162(m), shall be One
Hundred Thousand (100,000).
 
(c)             Cash Incentive Awards and Stock Awards Settled in Cash.  The
maximum dollar amount that may be payable to any one (1) Participant pursuant to
cash incentive awards and cash-settled stock awards that are granted to any one
(1) Participant during any calendar year and are intended to be
Performance-Based Compensation, and then only to the extent that such limitation
is required by Code Section 162(m), shall be One Million Dollars ($1,000,000).
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
6

--------------------------------------------------------------------------------

(d)             Dividends, Dividend Equivalents and Earnings.  For purposes of
determining whether an Award is intended to be qualified as Performance-Based
Compensation under the foregoing limitations of this Section 3.3, (i) the right
to receive dividends and dividend equivalents with respect to any Award that is
not yet vested shall be treated as a separate Award, and (ii) if the delivery of
any Shares or cash under an Award is deferred, any earnings, including dividends
and dividend equivalents, shall be disregarded.
 
(e)              Partial Performance.  Notwithstanding the preceding provisions
of this Section 3.3, if in respect of any performance period or restriction
period, the Committee grants to a Participant Awards having an aggregate dollar
value and/or number of Shares less than the maximum dollar value and/or number
of Shares that could be paid or awarded to such Participant based on the degree
to which the relevant performance measures were attained, the excess of such
maximum dollar value and/or number of Shares over the aggregate dollar value
and/or number of Shares actually subject to Awards granted to such Participant
shall be carried forward and shall increase the maximum dollar value and/or the
number of Shares that may be awarded to such Participant in respect of the next
performance period or restriction period in respect of which the Committee
grants to such Participant an Award intended to qualify as Performance-Based
Compensation, subject to adjustment pursuant to Section 3.4.
 
(f)               Director Awards.
 
(i)             The maximum number of Shares that may be subject to stock
options or SARs granted to any one (1) Director Participant during any calendar
year shall be Fifty Thousand (50,000).
 
(ii)           The maximum number of Shares that may be subject to stock awards
that are granted to any one (1) Director Participant during any calendar year
shall be Fifty Thousand (50,000).
 
(iii)          The foregoing limitations shall not apply to cash-based director
fees that the Director elects to receive in the form of Shares or Share based
units equal in value to the cash‑based director fee.
 
Section 3.4              Corporate Transactions; No Repricing.
 
(a)              Adjustments.  To the extent permitted under Code Section 409A,
to the extent applicable, in the event of a corporate transaction involving the
Company or the Shares (including any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), all outstanding Awards,
the number of Shares available for delivery under the Plan under Section 3.2,
and each of the specified limitations set forth in Section 3.3 shall be adjusted
automatically to proportionately and uniformly reflect such transaction (but
only to the extent that such adjustment will not negatively affect the status of
an Award intended to qualify as Performance-Based Compensation, if applicable);
provided, however, that, subject to Section 3.4(b), the Committee may otherwise
adjust Awards (or prevent such automatic adjustment) as it deems necessary, in
its sole discretion, to preserve the benefits or potential benefits of the
Awards and the Plan.  Action by the Committee under this Section 3.4(a) may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding stock
options and SARs; and (iv) any other adjustments that the Committee determines
to be equitable (which may include (A) replacement of an Award with another
award that the Committee determines has comparable value and that is based on
stock of a company resulting from a corporate transaction, and (B) cancellation
of an Award in return for cash payment of the current value of the Award,
determined as though the Award were fully vested at the time of payment,
provided that in the case of a stock option or SAR, the amount of such payment
shall be the excess of the value of the stock subject to the option or SAR at
the time of the transaction over the exercise price, and provided, further, that
no such payment shall be required in consideration for the cancellation of the
Award if the exercise price is greater than the value of the stock at the time
of such corporate transaction).
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
7

--------------------------------------------------------------------------------

(b)              No Repricing.  Notwithstanding any provision of the Plan to the
contrary, no adjustment or reduction of the exercise price of any outstanding
stock option or SAR in the event of a decline in Stock price shall be permitted
without approval by the Shareholders or as otherwise expressly provided under
Section 3.4(a).  The foregoing prohibition includes (i) reducing the exercise
price of outstanding stock options or SARs, (ii) cancelling outstanding stock
options or SARs in connection with the granting of stock options or SARs with a
lower exercise price to the same individual, (iii) cancelling stock options or
SARs with an exercise price in excess of the current Fair Market Value in
exchange for a cash or other payment, and (iv) taking any other action that
would be treated as a repricing of a stock option or SAR under the rules of the
primary securities exchange or similar entity on which the Shares are listed.
 
Section 3.5               Delivery of Shares.  Delivery of Shares or other
amounts under the Plan shall be subject to the following:
 
(a)             Compliance with Applicable Laws.  Notwithstanding any provision
of the Plan to the contrary, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under the Plan unless such
delivery or distribution complies with all applicable laws and the applicable
requirements of any securities exchange or similar entity.
 
(b)             No Certificates Required.  To the extent that the Plan provides
for the delivery of Shares, the delivery may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any securities exchange or similar entity.
 
Article 4
CHANGE IN CONTROL
 
Section 4.1              Consequence of a Change in Control.  Subject to the
provisions of Section 3.4 (relating to the adjustment of shares), and except as
otherwise provided in the Plan or in any Award Agreement, at the time of a
Change in Control:
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
8

--------------------------------------------------------------------------------

(a)             Subject to any forfeiture and expiration provisions otherwise
applicable to the respective Awards, all stock options and SARs under the Plan
then held by the Participant shall become fully exercisable immediately if, and
all stock awards and cash incentive awards under the Plan then held by the
Participant shall become fully earned and vested immediately if,
 
(i)             The Plan and the respective Award Agreements are not the
obligations of the successor entity (whether the Company, a successor thereto,
or an assignee thereof); or
 
(ii)            The Plan and the respective Award Agreements are the obligations
of the successor entity (whether the Company, a successor thereto, or an
assignee thereof) and the Participant incurs a Termination of Service without
Cause or by the Participant for Good Reason within twenty-four (24) months
following such Change in Control.
 
(b)              Notwithstanding the foregoing provisions of this Section 4.1,
if the vesting of an outstanding Award is conditioned upon the achievement of
performance measures, then such vesting shall be subject to the following:
 
(i)             If, at the time of the Change in Control, the established
performance measures are less than fifty percent (50%) attained (as determined
in the sole discretion of the Committee, but in any event, based pro rata in
accordance with time lapsed through the date of the Change in Control in the
event of any period-based performance measures), then such Award shall become
vested and exercisable on a fractional basis with the numerator being equal to
the percentage of attainment and the denominator being fifty percent (50%) upon
the Change in Control.
 
(ii)            If, at the time of the Change in Control, the established
performance measures are at least fifty percent (50%) attained (as determined in
the sole discretion of the Committee, but in any event based pro rata in
accordance with time lapsed through the date of the Change in Control in the
event of any period-based performance measures), then such Award shall become
fully earned and vested immediately upon the Change in Control.
 
Section 4.2               Definition of Change in Control.  “Change in Control”
means the first to occur of the following:
 
(a)             The acquisition in one (1) or more transactions by any “person”
(for purposes of this definition, as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act) of “beneficial ownership” (for purposes of
this definition, within the meaning of Rule 13d-3 promulgated under the Exchange
Act) of fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that for
purposes of this definition, the Voting Securities acquired directly from the
Company by any person shall be excluded from the determination of such person’s
beneficial ownership of Voting Securities (but such Voting Securities shall be
included in the calculation of the total number of Voting Securities then
outstanding); or
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
9

--------------------------------------------------------------------------------

(b)             During any twelve (12)-month period, the individuals who are
members of the Incumbent Board cease for any reason to constitute more than
fifty percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Shareholders, of any new director was approved by
a vote of at least two-thirds (2/3) of the Incumbent Board, such new director
shall, for purposes of the Plan, be considered as a member of the Incumbent
Board, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or
 
(c)              The consummation of a merger or consolidation involving the
Company if the Shareholders immediately before such merger or consolidation do
not own, directly or indirectly immediately following such merger or
consolidation, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger or consolidation; or
 
(d)             The consummation of a complete liquidation or dissolution of the
Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or
 
(e)             Acceptance by the Shareholders of shares in a share exchange if
the Shareholders immediately before such share exchange do not own, directly or
indirectly immediately following such share exchange, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the then outstanding Voting
Securities is acquired by (i) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained by the Company or any
Subsidiary, or (ii) any corporation that, immediately prior to such acquisition,
is owned directly or indirectly by the Shareholders in the same proportion as
their ownership of stock in the Company immediately prior to such acquisition.
 
Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person (the “Subject Person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Voting Securities that increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall be deemed to have occurred.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
10

--------------------------------------------------------------------------------

Notwithstanding anything in this Change in Control definition to the contrary,
in the event that any amount or benefit under the Plan constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” (as defined in Code Section 409A).
 
Article 5
COMMITTEE
 
Section 5.1              Administration.  The authority to control and manage
the operation and administration of the Plan shall be vested in the Committee in
accordance with this Article 5.  The Committee shall be selected by the Board,
provided that the Committee shall consist of two (2) or more members of the
Board, each of whom is a “non-employee director” (within the meaning of Rule
16b-3 promulgated under the Exchange Act), an “outside director” (within the
meaning of Code Section 162(m)) and an “independent director” (within the
meaning of the rules of the securities exchange that then constitutes the
principal listing for the Stock).  Subject to the applicable rules of any
securities exchange or similar entity, if the Committee does not exist, or for
any other reason determined by the Board, the Board may take any action under
the Plan that would otherwise be the responsibility of the Committee.
 
Section 5.2              Powers of Committee.  The Committee’s administration of
the Plan shall be subject to the other provisions of the Plan and the following:
 
(a)              The Committee shall have the authority and discretion to select
from among the Company’s and the Subsidiary’s employees, directors, and service
providers those persons who shall receive Awards, to determine the time or times
of receipt, to determine the types of Awards and the number of Shares covered by
the Awards, to establish the terms of Awards, to cancel or suspend Awards, and
to reduce or eliminate any restrictions or vesting requirements applicable to an
Award at any time after the grant of the Award.
 
(b)              In the event that the Committee determines that it is advisable
to grant Awards that do not qualify for the exception for Performance-Based
Compensation from the tax deductibility limitations of Code Section 162(m), the
Committee may grant such Awards without satisfying the requirements of Code
Section 162(m).
 
(c)             The Committee shall have the authority and discretion to
interpret the Plan, to establish, amend, and rescind any rules and regulations
relating to the Plan, and to make all other determinations that may be necessary
or advisable for the administration of the Plan.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
11

--------------------------------------------------------------------------------

(d)              The Committee shall have the authority to define terms not
otherwise defined in the Plan.
 
(e)              Any interpretation of the Plan by the Committee and any
decision made by it under the Plan shall be final and binding on all persons.
 
(f)              In controlling and managing the operation and administration of
the Plan, the Committee shall take action in a manner that conforms to the
articles and bylaws of the Company and to all applicable law.
 
Section 5.3             Delegation by Committee.  Except to the extent
prohibited by applicable law, the applicable rules of any securities exchange or
similar entity, the Plan, or the charter of the Committee, or as necessary to
comply with the exemptive provisions of Rule 16b-3 of the Exchange Act or of
Code Section 162(m), the Committee may allocate all or any portion of its
responsibilities and powers under the Plan to any one (1) or more of its members
and may delegate all or any part of its responsibilities and powers under the
Plan to any person or persons selected by it.  The acts of such delegates shall
be treated under the Plan as acts of the Committee and such delegates shall
report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards granted.  Any such allocation or delegation may
be revoked by the Committee at any time.
 
Section 5.4              Information to be Furnished to Committee.  As may be
permitted by applicable law, the Company and each Subsidiary shall furnish the
Committee with such data and information as it determines may be required for it
to discharge its duties under the Plan.  The records of the Company and each
Subsidiary as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment, and compensation shall be conclusive
with respect to all persons unless determined by the Committee to be manifestly
incorrect.  Subject to applicable law, Participants and other persons entitled
to benefits under the Plan shall furnish the Committee such evidence, data, or
information as the Committee considers desirable to carry out the terms of the
Plan.
 
Section 5.5               Expenses and Liabilities.  All expenses and
liabilities incurred by the Committee in the administration and interpretation
of the Plan or any Award Agreement shall be borne by the Company.  The Committee
may employ attorneys, consultants, accountants, or other persons in connection
with the administration and interpretation of the Plan, and the Company, and its
officers and directors, shall be entitled to rely upon the advice, opinions, and
valuations of any such persons.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
12

--------------------------------------------------------------------------------

Article 6
AMENDMENT AND TERMINATION
 
Section 6.1               General.  The Board may, as permitted by law, at any
time, amend or terminate the Plan, and may amend any Award Agreement; provided,
however, that no amendment or termination may (except as provided in Section
2.6, Section 3.4, and Section 6.2), in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), impair the rights of any Participant or beneficiary
under any Award granted prior to the date such amendment or termination is
adopted by the Board; and provided, further, that no amendment may (a)
materially increase the benefits accruing to Participants under the Plan, (b)
materially increase the aggregate number of securities that may be delivered
under the Plan other than pursuant to Section 3.4, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a), (b)
or (c) immediately above is approved by the Shareholders.
 
Section 6.2              Amendment to Conform to Law.  Notwithstanding any
provision of the Plan or an Award Agreement to the contrary, the Committee may
amend the Plan or any Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or the Award Agreement to any applicable law.  By accepting an Award, the
Participant shall be deemed to have acknowledged and consented to any amendment
to an Award made pursuant to this Section 6.2, Section 2.6, or Section 3.4,
without further consideration or action.
 
Article 7
GENERAL TERMS
 
Section 7.1              No Implied Rights.
 
(a)              No Rights to Specific Assets.  No person shall by reason of
participation in the Plan acquire any right in or title to any assets, funds, or
property of the Company or any Subsidiary, including any specific funds, assets,
or other property that the Company or a Subsidiary, in its sole discretion, may
set aside in anticipation of a liability under the Plan.  A Participant shall
have only a contractual right to the Shares or amounts, if any, distributable in
accordance with the provisions of the Plan, unsecured by any assets of the
Company or any Subsidiary, and nothing contained in the Plan or an Award
Agreement shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to provide any benefits to any person.
 
(b)              No Contractual Right to Employment or Future Awards.  The Plan
does not constitute a contract of employment, and selection as a Participant
shall not give any person the right to be retained in the service of the Company
or a Subsidiary or any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the Plan.  No individual shall
have the right to be selected to receive an Award, or, having been so selected,
to receive a future Award.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
13

--------------------------------------------------------------------------------

(c)              No Rights as a Shareholder.  Except as otherwise provided in
the Plan, no Award shall confer upon the holder thereof any rights as a
Shareholder prior to the date on which the individual fulfills all conditions
for receipt of such rights.
 
Section 7.2              Transferability.  Except as otherwise provided by the
Committee, Awards are not transferable except as designated by the Participant
by will or by the laws of descent and distribution or pursuant to a domestic
relations order.  The Committee shall have the discretion to permit the transfer
of Awards; provided, however, that such transfers shall be limited to immediate
family members of Participants, trusts, partnerships, limited liability
companies, and other entities that are permitted to exercise rights under Awards
in accordance with Form S-8 established for the primary benefit of such family
members; and provided, further, that such transfers shall not be made for value
to the Participant.
 
Section 7.3              Designation of Beneficiaries.  A Participant hereunder
may file with the Company a designation of a beneficiary or beneficiaries under
the Plan and may from time to time revoke or amend any such designation.  Any
designation of beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
is in doubt as to the entitlement of any such beneficiary to any Award, the
Committee may determine to recognize only the legal representative of the
Participant in which case the Company, the Committee, and the members thereof
shall not have any further liability to anyone.
 
Section 7.4              Non-Exclusivity.  Neither the adoption of the Plan by
the Board nor the submission of the Plan to the Shareholders for approval shall
be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including the granting of restricted stock, stock options, or other
equity awards otherwise than under the Plan or an arrangement that is or is not
intended to qualify under Code Section 162(m), and such arrangements may be
either generally applicable or applicable only in specific cases.
 
Section 7.5               Award Agreement.  Each Award shall be evidenced by an
Award Agreement.  A copy of the Award Agreement, in any medium chosen by the
Committee, shall be made available to the Participant, and the Committee may
require that the Participant sign a copy of the Award Agreement.
 
Section 7.6               Form and Time of Elections.  Unless otherwise
specified in the Plan, each election required or permitted to be made by any
Participant or other person entitled to benefits under the Plan, and any
permitted modification, or revocation thereof, shall be filed with the Company
at such times, in such form, and subject to such terms or conditions, not
inconsistent with the provisions of the Plan, as the Committee may require.
 
Section 7.7              Evidence.  Evidence required of anyone under the Plan
may be by certificate, affidavit, document, or other information that the person
acting on it considers pertinent and reliable, and signed, made, or presented by
the proper party or parties.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
14

--------------------------------------------------------------------------------

Section 7.8               Tax Withholding.  All distributions under the Plan
shall be subject to withholding of all applicable taxes and the Committee may
condition the delivery of any Shares or other benefits under the Plan on
satisfaction of the applicable withholding obligations.  Except as otherwise
provided by the Committee, such withholding obligations may be satisfied (a)
through cash payment by the Participant; (b) through the surrender of Shares
that the Participant already owns, or (c) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (c) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.
 
Section 7.9             Successors.  All obligations of the Company under the
Plan shall be binding upon and inure to the benefit of any successor to the
Company.
 
Section 7.10           Indemnification. To the fullest extent permitted by law,
each person who is or shall have been a member of the Committee or the Board, or
an officer of the Company to whom authority was delegated in accordance with
Section 5.3, or an employee of the Company shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability, or expense (including reasonable attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan, and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her (provided that he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf), unless such loss,
cost, liability, or expense is a result of his or her own willful misconduct or
except as expressly provided by statute.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s charter or bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
 
Section 7.11           No Fractional Shares.  Unless otherwise permitted by the
Committee, no fractional Shares shall be delivered pursuant to the Plan or any
Award.  The Committee shall determine whether cash, Shares, or other property
shall be delivered or paid in lieu of fractional Shares or whether such
fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
Section 7.12           Governing Law.  The Plan, all Awards, and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of New Mexico without reference to
principles of conflict of laws, except as superseded by applicable federal law.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
15

--------------------------------------------------------------------------------

Section 7.13           Benefits under Other Plans.  Except as otherwise provided
by the Committee, Awards granted to a Participant (including the grant and the
receipt of benefits) shall be disregarded for purposes of determining the
Participant’s benefits under, or contributions to, any qualified retirement
plan, nonqualified plan, and any other benefit plan maintained by the
Participant’s employer.
 
Section 7.14           Validity.  If any provision of the Plan is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provision had never been included in the
Plan.
 
Section 7.15           Notice.  Unless provided otherwise in an Award Agreement
or policy adopted from time to time by the Committee, all communications to the
Company provided for in the Plan, or any Award Agreement, shall be delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid (provided that international mail shall be sent via overnight or
two (2)-day delivery) or by prepaid overnight courier to the Company at the
address set forth below:
 
Trinity Capital Corporation
Attention: Corporate Secretary
1200 Trinity Drive
Los Alamos, New Mexico  87544


Such communications shall be deemed given:
 
(a)              In the case of delivery by overnight service with guaranteed
next day delivery, the next day or the day designated for delivery; and
 
(b)              In the case of certified or registered U.S. mail, five (5) days
after deposit in the U.S. mail;
 
provided, however, that in no event shall any communication be deemed to be
given later than the date it is actually received, provided it is actually
received.  In the event a communication is not received, it shall be deemed
received only upon the showing of an original of the applicable receipt,
registration, or confirmation from the applicable delivery service provider. 
Communications that are to be delivered by U.S. mail or by overnight service to
the Company shall be directed to the attention of the Company’s senior human
resources officer and corporate secretary.
 
Section 7.16         Clawback Policy.  Any Award, amount, or benefit received
under the Plan shall be subject to potential cancellation, recoupment,
rescission, payback, or other similar action in accordance with any applicable
Company clawback policy (the “Policy”) or any applicable law.  A Participant’s
receipt of an Award shall be deemed to constitute the Participant’s
acknowledgment of and consent to the Company’s application, implementation, and
enforcement of (i) the Policy and any similar policy established by the Company,
whether adopted prior to or following the making of any Award and (ii) any
provision of applicable law relating to cancellation, rescission, payback, or
recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as are necessary to effectuate the Policy, any
similar policy, and applicable law, without further consideration or action.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
16

--------------------------------------------------------------------------------

Section 7.17          Breach of Restrictive Covenants.  Except as otherwise
provided by the Committee, notwithstanding any provision of the Plan to the
contrary, if the Participant breaches a non-competition, non-solicitation,
non-disclosure, non-disparagement, or other restrictive covenant set forth in an
Award Agreement or any other agreement between the Participant and the Company
or a Subsidiary, whether during or after the Participant’s Termination of
Service, in addition to any other penalties or restrictions that may apply under
any such agreement, state law, or otherwise, the Participant shall forfeit or
pay to the Company:
 
(a)             Any and all outstanding Awards granted to the Participant,
including Awards that have become vested or exercisable;
 
(b)             Any Shares held by the Participant in connection with the Plan
that were acquired by the Participant after the Participant’s Termination of
Service and within the twelve (12)-month period immediately preceding the
Participant’s Termination of Service;
 
(c)              The profit realized by the Participant from the exercise of any
stock options and SARs that the Participant exercised after the Participant’s
Termination of Service and within the twelve (12)-month period immediately
preceding the Participant’s Termination of Service, which profit is the
difference between the exercise price of the stock option or SAR and the Fair
Market Value of any Shares or cash acquired by the Participant upon exercise of
such stock option or SAR; and
 
(d)              The profit realized by the Participant from the sale, or other
disposition for consideration, of any Shares received by the Participant in
connection with the Plan after the Participant’s Termination of Service, and
within the twelve (12)-month period immediately preceding the Participant’s
Termination of Service where such sale or disposition occurs in such similar
time period.
 
Article 8
DEFINED TERMS; CONSTRUCTION
 
Section 8.1              In addition to the other definitions contained in the
Plan, unless otherwise specifically provided in an Award Agreement, the
following definitions shall apply:
 
(a)              “10% Shareholder” means an individual who, at the time of
grant, owns Voting Securities possessing more than ten percent (10%) of the
total combined voting power of the Voting Securities.
 
(b)              “Award” means an award under the Plan.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
17

--------------------------------------------------------------------------------

(c)              “Award Agreement” means the document that evidences the terms
and conditions of an Award.  Such document shall be referred to as an agreement
regardless of whether a Participant’s signature is required.
 
(d)              “Board” means the Board of Directors of the Company.
 
(e)              If the Participant is subject to an employment agreement (or
other similar agreement) with the Company or a Subsidiary that provides a
definition of termination for “cause” (or the like), then, for purposes of the
Plan, the term “Cause” has the meaning set forth in such agreement; and in the
absence of such a definition, “Cause” means (i) any act by the Participant of
(A) fraud or intentional misrepresentation or (B) embezzlement,
misappropriation, or conversion of assets or opportunities of the Company or a
Subsidiary, (ii) willful violation of any law, rule, or regulation in connection
with the performance of a Participant’s duties to the Company or a Subsidiary
(other than traffic violations or similar offenses), (iii) the willful or
negligent failure of the Participant to perform the Participant’s duties to the
Company or a Subsidiary in any material respect, (iv) the Participant’s
conviction of, or plea of nolo contendere to, a crime of embezzlement or fraud
or any felony under the laws of the United States or any state thereof, (v) the
Participant’s breach of fiduciary responsibility, (vi) an act of dishonesty by
the Participant that is materially injurious to the Company or a Subsidiary,
(vii) the Participant’s engagement in one (1) or more unsafe or unsound banking
practices that have a material adverse effect on the Company or a Subsidiary,
(viii) the Participant’s removal or permanent suspension from banking pursuant
to Section 8(e) of the Federal Deposit Insurance Act or any other applicable
state or federal law, (ix) an act or omission by the Participant that leads to a
material harm (financial or reputational) to the Company or a Subsidiary in the
community, or (x) a material breach by the Participant of Company policies as
may be in effect from time to time.
 
Further, the Participant shall be deemed to have terminated for Cause if, after
the Participant’s Termination of Service, facts and circumstances arising during
the course of the Participant’s employment with the Company are discovered that
would have constituted a termination for Cause.
 
Further, all rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Board or
its designee or during any negotiations between the Board or its designee and
the Participant regarding any actual or alleged act or omission by the
Participant of the type described in the applicable definition of “Cause.”
 
(f)               “Change in Control” has the meaning set forth in Section 4.2.
 
(g)              “Code” means the Internal Revenue Code of 1986.
 
(h)              “Committee” means the Committee acting under Article 5, and in
the event a Committee is not currently appointed, the Board.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
18

--------------------------------------------------------------------------------

(i)               “Company” means Trinity Capital Corporation, a State of New
Mexico corporation.
 
(j)               “Director Participant” means a Participant who is a member of
the Board or the board of directors of a Subsidiary.
 
(k)            “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than twelve (12) months, or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than twelve (12)
months, receiving income replacement benefits for a period of not less than
three (3) months under an accident or health plan covering the Company’s or a
Subsidiary’s employees.
 
(l)            “Effective Date” has the meaning set forth in Section 1.1.
 
(m)            “Exchange Act” means the Securities Exchange Act of 1934.
 
(n)             “Fair Market Value” means, as of any date, the officially-quoted
closing selling price of the Shares on such date on the principal national
securities exchange on which Shares are listed or admitted to trading or, if
there have been no sales with respect to Shares on such date, such price on the
most immediately preceding date on which there have been such sales, or if the
Shares are not so listed or admitted to trading, the Fair Market Value shall be
the value established by the Committee in good faith and, to the extent
required, in accordance with Code Sections 422 and 409A.
 
(o)              “Form S-8” means a Registration Statement on Form S-8
promulgated by the U.S. Securities and Exchange Commission.
 
(p)              If the Participant is subject to an employment agreement (or
other similar agreement) with the Company or a Subsidiary that provides a
definition of termination for “good reason” (or the like), then, for purposes of
the Plan, the term “Good Reason” has the meaning set forth in such agreement;
and in the absence of such a definition, “Good Reason” means the occurrence of
any one (1) of the following events, unless the Participant agrees in writing
that such event shall not constitute Good Reason:
 
(i)             A material, adverse change in the nature, scope, or status of
the Participant’s position, authorities, or duties from those in effect
immediately prior to the applicable Change in Control;
 
(ii)           A material reduction in the Participant’s aggregate compensation
or benefits in effect immediately prior to the applicable Change in Control; or
 
(iii)          Relocation of the Participant’s primary place of employment of
more than thirty-five (35) miles from the Participant’s primary place of
employment immediately prior to the applicable Change in Control, or a
requirement that the Participant engage in travel that is materially greater
than prior to the applicable Change in Control.
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
19

--------------------------------------------------------------------------------

Notwithstanding any provision of this definition to the contrary, prior to the
Participant’s Termination of Service for Good Reason, the Participant must give
the Company written notice of the existence of any condition set forth in clause
(i) – (iii) immediately above within ninety (90) days of its initial existence
and the Company shall have thirty (30) days from the date of such notice in
which to cure the condition giving rise to Good Reason, if curable.  If, during
such thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason.  Further notwithstanding
any provision of this definition to the contrary, in order to constitute a
termination for Good Reason, such termination must occur within twelve (12)
months of the initial existence of the applicable condition.
 
(q)              “Incumbent Board” means the members of the Board as of the
Effective Date.
 
(r)              “ISO” means a stock option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422(b).
 
(s)              “Participant” has the meaning set forth in Section 1.2.
 
(t)               “Performance-Based Compensation” has the meaning set forth in
Code Section 162(m).
 
(u)              “Plan” means the Trinity Capital Corporation 2015 Long-Term
Incentive Plan.
 
(v)              “Policy” has the meaning set forth in Section 7.16.
 
(w)             “Prior Plan” means the Trinity Capital Corporation 2005 Stock
Incentive Plan.
 
(x)              “SAR” has the meaning set forth in Section 2.1(b).
 
(y)              “Securities Act” means the Securities Act of 1933.
 
(z)              “Share” means a share of Stock.
 
(aa)           “Shareholders” means the shareholders of the Company.
 
(bb)           “Stock” means the common stock of the Company, no par value per
share.
 
(cc)           “Subject Person” has the meaning set forth in Section 4.2(e).
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
20

--------------------------------------------------------------------------------

(dd)           “Subsidiary” means any corporation or other entity that would be
a “subsidiary corporation” (as defined in Code Section 424(f)) with respect to
the Company.
 
(ee)           “Termination of Service” means the first day occurring on or
after a grant date on which the Participant ceases to be an employee and
director of, and service provider to, the Company and each Subsidiary,
regardless of the reason for such cessation, subject to the following:
 
(i)             The Participant’s cessation as an employee or service provider
shall not be deemed to occur by reason of the Participant’s being on a leave of
absence from the Company or a Subsidiary approved by the Company or Subsidiary
otherwise receiving the Participant’s services.
 
(ii)            If, as a result of a sale or other transaction, the Subsidiary
for whom the Participant is employed (or to whom the Participant is providing
services) ceases to be a Subsidiary, and the Participant is not, following the
transaction, an employee or director of, or service provider to, the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant’s Termination of Service caused by the
Participant being discharged by the entity for whom the Participant is employed
or to whom the Participant is providing services.
 
(iii)          A service provider, other than an employee or director, whose
services to the Company or a Subsidiary are governed by a written agreement with
such service provider shall cease to be a service provider at the time the
provision of service under such written agreement ends (without renewal); and
such a service provider whose services to the Company or a Subsidiary are not
governed by a written agreement with the service provider shall cease to be a
service provider on the date that is ninety (90) days after the date the service
provider last provides services requested by the Company or a Subsidiary.
 
(iv)          Notwithstanding the foregoing, in the event that any Award
constitutes deferred compensation, the term Termination of Service shall be
interpreted by the Committee in a manner consistent with the definition of
“separation from service” (as defined in Code Section 409A).
 
(ff)             “Voting Securities” means any securities that ordinarily
possess the power to vote in the election of directors without the happening of
any precondition or contingency.
 
Section 8.2               In the Plan, unless otherwise stated, the following
uses apply:
 
(a)              Actions permitted under the Plan may be taken at any time in
the actor’s reasonable discretion;
 
(b)              References to a statute or law shall refer to the statute or
law and any amendments and any successor statutes or laws, and to all
regulations promulgated under or implementing the statute or law, as amended, or
its successors, as in effect at the relevant time;
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
21

--------------------------------------------------------------------------------

(c)              In computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until,” and “ending on” (and the like) mean “to
and including”;
 
(d)              References to a governmental or quasi-governmental agency,
authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
 
(e)              Indications of time of day shall be based upon the time
applicable to the location of the principal headquarters of the Company;
 
(f)              The words “include,” “includes,” and “including” mean “include,
without limitation,” “includes, without limitation,” and “including, without
limitation,” respectively;
 
(g)             All references to articles and sections are to articles and
sections in the Plan;
 
(h)             All words used shall be construed to be of such gender or number
as the circumstances and context require;
 
(i)               The captions and headings of articles and sections appearing
in the Plan have been inserted solely for convenience of reference and shall not
be considered a part of the Plan, nor shall any of them affect the meaning or
interpretation of the Plan or any of its provisions;
 
(j)               Any reference to an agreement, plan, policy, form, document,
or set of documents, and the rights and obligations of the parties under any
such agreement, plan, policy, form, document, or set of documents, shall mean
such agreement, plan, policy, document, or set of documents as amended from time
to time, and any and all modifications, extensions, renewals, substitutions or
replacements thereof; and
 
(k)             All accounting terms not specifically defined in the Plan shall
be construed in accordance with GAAP.
 
 
2015 Long Term Incentive Plan
Approved at the Shareholder Meeting held January 22, 2015
22

 
 

--------------------------------------------------------------------------------